\CO°\|C\LAJ>WN-'

NNNNNNNNN-»_»___.-._-._._._.
¢Q\IC\MJ>WN_O\QOQ\lo\Ul-I>WN-‘O

 

Case 3:18~cv-00021-LRH-CBC Document 63 Filed 01/10/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

SONOMA SPRINGS LlMITED
PARTNERSHIP, a Nevada limited partnership,
and SONOMA SPRINGS ASSOCIATES, LLC,
a Nevada limited liability company,

Plaintiffs,
v.

FIDELITY AND DEPOSIT COMPANY OF
MARYLAND, a Maryland Corporation and
ZUR|CH AMERICAN lNSURANCE
COMPANY OF ILLINOIS, a Maryland
Corporation and DOES 1'20, inclusive,

Defend_ants

 

IT IS HEREBY STIPULATED by and between Plaintiffs, SONOMA SPRINGS
LlMITED PARTNERSl-IIP and SONOMA SPRINGS ASSOCIATES, LLC, (hereinafter
collectively “Plaintiffs”), by and through their counsel of record, JAMES W. PUZEY, ESQ. and

-1-

Case No.: 3:18-CV-0021-LRH-VPC

STIPULATION AND ORDER
REGARDING DISCOVERY

 

\o®\|O\LthWN-‘

@\lo\Lh-BWN_O\DW\|C\MAWN_O

 

Case 3:18-cv-00021-LR|-l-CBC Docurnent 63 Filed 01/10/19 Page 2 of 3

AUDREY DAMONTE, ESQ., of HOLLEY DRIGGS WALCH FINE PUZEY STEIN &
THOMPSON and Defendants, FIDELITY AND DEPOSIT COMPANY OF MARYLAND, and
ZUR|CH AMERICAN INSURANCE COMPANY OF |LLINOIS, (hereinafter collectively
“Defendants”) by and through their counsel of record, DAVID SLAUGHTER, ESQ., of SNOW
CHRISTENSEN & MARTINEAU hereby stipulate as follows:

Ascent Construr:tionl Inc. v. Sonoma Sgrings Limited Partnershipl et al., is currently
pending as Case No. CV2| ,053 in the Sixth Judicial District Court of the State of Nevada in and
for the County of Humbo|dt (sometimes referred to as the “State case ”). Sonoma Sgrings
Limited Partnershig_, et al. v. Fideligg Depositl et al. is currently pending as Case No. 3:18-CV~
0021-LRH~VPC in the U.S. District Court for the District of Nevada (sometimes referred to as
the “Federa| case”). The Federal case, originally filed in the Sixth Judicial District Court in
Humbo|dt County, Nevada, was removed to the United States District Court on January 18,
2018, by Defendants, Fidelity and Deposit Company of Maryland and Zurich American
lnsurance Company of lllinois.

ln the interest of judicial economy, and specifically to avoid or minimize the commitment
of time and expense in the potential duplication of discovery and disclosures that may be
relevant to both cases, the parties desire the flexibility of utilizing in both the Federal case and
State case the documents and evidence obtained and/or produced through discovery in either the
Federal and/or State cases, and to that end hereby stipulate and agree, as follows:

l. Without conceding relevance and subject to any objection based upon the
admissibility of the evidence, including but not limited to hearsay objections, all deposition
testimony and the exhibits of all deponents obtained in either the Federal or State case may be
used as evidence in one or both of said cases,

2. The expert witness designations, expert reports and opinions, and expert witness
rebuttals obtained in either the Federal or State case may be used as may be allowed under
applicable rules of evidence, in either or both of said cases.

3. Without conceding relevance and subject to any objection based upon the

admissibility of the evidence, including but not limited to hearsay objections, all of the

-2-

 

\Co°\lG\UIJ>bJN-‘

NNNNNNNNN_._._._._._._.._.._._.
Oo\lG\Lh-l>wN-O<>oo\lo\v~hw--C

 

Case 3:18-cv-00021-LRl-1-CBC Document 63 Filed 01/10/19 Page 3 of 3

documents produced by either party or obtained pursuant to a Subpoenas Duces Tecum in either
the Federal or State case may be used as evidence in one or both of said cases,

4. Without conceding relevance and subject to any objection based upon the
admissibility of the evidence, including but not limited to hearsay objections, all of the
documents produced by third parties via electronic means or portable data storage to which both
parties have or may access in either the F ederal or States case may be used in one or both of said
cases,

5. Each witness designated as such in either the Federal or State case shall be treated
as having been designated or disclosed as a witness in one or both of said cases,

6. Without conceding relevance and subject to any objection based upon the
admissibility of the evidence, including but not limited to hearsay objections, all documents to
which both parties have access through the construction management programs of ProCore and

Submittal Exchange may be used as evidence in either or both of said cases,

 

 

 

 

 

Dated: laguarv 10. 2019 Dated: Januarv 10. 2019

HOLLEY DRIGGS WALCH FINE SNOW CHRISTENSEN & MARTINEAU
PUZEY STEIN & THOMPSON

/s/James W. Puzey /s/ David W. Slaughter

JAMES W. PUZEY, ESQ. DAVID SLAUGHTERH ESQ.

Nevada Bar No. 5745 10 Exchange P|ace, 11t Floor

AUDREy DAMONTE, ESQ_ Salt Lake City, Utah 841 1 1

Nevada Bar No.4244 Dated:

§g?tesé%°adows Pa'kway JAsoN w. PEAK, ESQ.

Reno, Nevada 89521 RYAN W' LEARY’ ESQ~

Laxalt & Nomura, Ltd.
9790 Gateway Dr., Ste. 200
Reno, NV 89521

Attorneys for Defendants

'l`elephone: 775 851»8700

Attorneysfor Plaintiffs

ORDER
IT IS SO ORDERED.

DATED this l § ‘ dayof - ,2019

uNITEWATEs MAGFRATE JUDGE

 

-3-

 

